DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejection to claim 1 should not be maintained in view of “Jin and/or Nordbruch disclose lighting devices (i.e., illumination equipment) which cannot project characters and/or an image indicating passage of the autonomous vehicle. Jin and/or Nordbruch do not disclose to project characters and/or an image indicating passage of the autonomous vehicle.” However, a new ground of rejection is below in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (KR 100999475 B1) in view of Mergenthaler (US 20200234593 A1)
	Regarding claim 1, Jin teaches apply a visual effect to at least a part of the runways so as to visually distinguish between a part of the runways corresponding to the route indicated by the route information and the other part of the runways other than the corresponding part, (Fig. 1 [0039] the parking lot lighting automatic control device 30 according to an embodiment of the present invention determines whether a signal is received through the movement detection sensor 18 so that the vehicle has passed through the entrance 4 of the parking lot 2 and entered the vehicle [0041] the control unit 36 receives a signal from another movement detection sensor 18 to determine the moving direction of the vehicle, and turns on the lighting unit 10 on the corresponding path or increases the illuminance. For example, when the vehicle moves to position B, the lighting unit 10 located at C and B-6 is driven, and when the vehicle moves to B-6 through B, the path that the vehicle can move is B Since it is a line, it is controlled to turn on the lighting unit 10 at positions B-1, B-2, B-3, B-4, B-5, and B-6 or to increase the illuminance) 
Jin does not expressly disclose but Mergenthaler discloses A parking system configured to manage driving of an autonomous vehicle in a parking lot ([0001] The present invention also relates to an automatic valet parking system.), which has a parking section including a plurality of parking spaces and runways for vehicle passage, said parking system configured to (Fig. 1 [0050] Parking area 20 has various parking spaces 23 for AVP vehicles.)
obtain route information indicating a route on which the autonomous vehicle travels in the parking lot; and ([0053] parking management device 15 transmits the relevant pieces of information to vehicle 10, allowing vehicle 10 to be guided autonomously along a trajectory 40 within parking area 20 on the basis of the pieces of information)
wherein said parking system is configured to project at least one of characters and an image indicating passage of the autonomous vehicle onto at least a portion of the part of the runways corresponding to the route, as the visual effect.  ([0011] The state information preferably includes information about a current operating state of the automatic valet parking system. In one variant, the state information is information that an automatic valet parking system or an automatic valet parking service is being used in the parking area, i.e., what are generally referred to as AVP vehicles in the parking area are driven and parked in an automated manner, thus without a driver. This may be accomplished by displays (“advertising text”), for example, containing detailed pieces of information about the automated valet parking system. [0055] infrastructure components 52 are in the form of display panels or displays upon which the pieces of state information are shown as images or text. In this way, a person 12, who is moving by foot within parking area 20, is able to be informed about a current state of valet parking system 1. For example, relevant text and/or symbols may indicate that an AVP vehicle 10 will soon be moving in the vicinity of infrastructure component 52, and/or that the valet parking system is in operation.)
Therefore, from these teachings of Jin and Mergenthaler, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Mergenthaler to the system of Jin since doing so would enhance the system by allowing a person who is moving by foot within the parking area to be informed about the current state of automatic valet parking system.
Regarding claim 2, Jin teaches The parking system according to claim 1, wherein 
said parking system has one or more lights mounted in the parking lot, and ([0023] a number of lighting units 10 are mounted on the wall or ceiling of each parking surface 8)
said parking system is configured to enable an illumination aspect of at least a portion of the corresponding part to be different from an illumination aspect of the other part, by controlling the one or more lights, as the visual effect.  ([0020] the automatic parking lot lighting control device 30 according to an embodiment of the present invention turns on the parking lot lighting on the corresponding path only when the movement of vehicles and pedestrians is detected)
Regarding claim 3, Jin teaches The parking system according to claim 2, wherein parking system is configured to illuminate at least a portion of the corresponding part more brightly than the other part, by controlling the one or more lights, as the visual effect. ([0020] the automatic parking lot lighting control device 30 according to an embodiment of the present invention turns on the parking lot lighting on the corresponding path only when the movement of vehicles and pedestrians is detected, or increases the illuminance of the lighting lamp on the corresponding path to save energy. It is a device that can effectively increase convenience while reducing the cost.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664